        Case 2:21-cv-00388-JDP Document 6 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LEE FOSTER,                                Case No. 2:21-cv-00388-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN APPLICATION TO PROCEED IN
13              v.                                      FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    STEVE WHITE,
15                       Defendant.
16

17          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C.

20   §§ 1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the appropriate

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $402.00.

23          The revised in forma pauperis application form includes a section that must be completed

24   by a prison official, which must be accompanied by a certified copy of the prisoner’s inmate trust

25   account statement for the six-month period immediately preceding the filing of this action.

26
            1
27              If leave to file in forma pauperis is granted, plaintiff will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $52.00 administrative fee.
                                                          1
        Case 2:21-cv-00388-JDP Document 6 Filed 04/07/21 Page 2 of 2


 1            In accordance with the above, it is hereby ORDERED that:

 2            1. Plaintiff shall submit, within thirty days from the date of this order, an application to

 3   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 4   amount of $402.00. Plaintiff’s failure to comply with this order will result in a recommendation

 5   that this action be dismissed.

 6            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   IT IS SO ORDERED.
 9

10   Dated:      April 6, 2021
                                                          JEREMY D. PETERSON
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
